IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00021-CR
                                No. 10-22-00050-CR

                     EX PARTE EMILY ANN SHEPHERD



                              Original Proceedings

                            From the County Court
                           Robertson County, Texas
                    Trial Court Nos. 20-2-CR and 20-11-CV


                         MEMORANDUM OPINION

      In these proceedings, Emily Ann Shepherd, acting pro se, has filed documents that

we have construed as original applications for a writ of habeas corpus. The courts of

appeals, however, have no original habeas-corpus jurisdiction in criminal matters. Ex

parte Braswell, 630 S.W.3d 600, 601 (Tex. App.—Waco 2021, orig. proceeding).

      On January 31, 2022, the Clerk of this Court sent Shepherd a letter in the

proceeding assigned Cause No. 10-22-00021-CR to notify Shepherd that the Court may

dismiss the proceeding unless, within fourteen days of the date of the letter, Shepherd

showed grounds for continuing the proceeding. Shepherd responded, but she has shown
no grounds for continuing these proceedings.                 Accordingly, these proceedings are

dismissed for want of jurisdiction. 1

        Shepherd’s “Motion for Rehearing,” filed on February 17, 2022; her “Motion to Set

Amount Required to Supersede Judgment,” filed on March 1, 2022; and her “Motion to

Extend Time to File Appellant’s Brief,” filed on March 14, 2022, are dismissed as moot. 2




                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed March 23, 2022
Do not publish
[OT06]




1 Court of Appeals No. 10-22-00046-CR—Shepherd’s appeal from the trial court’s “Order Dismissing
Defendant’s Application for Writ of Habeas Corpus,” signed on or about February 4, 2022, in Trial Court
Case No. 22-01-CV—and Court of Appeals No. 10-22-00068-CR—Shepherd’s appeal from the trial court’s
“Order Dismissing Defendant’s Application for Writ of Habeas Corpus,” signed on or about January 26,
2022, in Trial Court Case No. 22-11-CV—remain pending.

2Shepherd’s “Motion for Rehearing” was filed before any opinion had issued. Shepherd apparently filed
the motion in response to the Clerk of the Court’s January 31, 2022 letter to Shepherd notifying her of the
Court’s intent to dismiss.

Ex parte Shepherd                                                                                   Page 2